976 F.2d 726
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Lynn HIGH, Plaintiff-Appellant,v.UNITED STATES ATTORNEY FOR THE DISTRICT OF SOUTH CAROLINA,Defendant-Appellee.
No. 92-6466.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  Sept. 17, 1992

Appeal from the United States District Court for the District of South Carolina, at Charleston.  David C. Norton, District Judge.  (CA-91-3735-2-18)
Jerry Lynn High, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Jerry Lynn High appeals from the district court's order dismissing his Bivens* complaint without service on Defendant or requiring responsive pleadings.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  High v. United States Attorney, No. CA-91-3735-2-18 (D.S.C. Apr. 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)